DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-12, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the channel has mechanical retaining features that are capable of retaining a majority of the photocurable dental material within the tray”, however the specification attributes the retention to the walls of the tray rather than the mechanical retaining features. The mechanical retaining features are instead cited to eliminate the need for adhesive. It is therefore unclear exactly what is being structurally claimed by this limitation. For purposes of examination, art has been provided showing retention features that aid in keeping material within a tray.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kipke (US 5,702,250) in view of Lowe (US 2016/0296300) and further in view of Wang (US 4,553,936).
Kipke shows a dental tray comprising a body having a channel for receiving a quantity of photocurable dental material (Fig. 1-3); at least one light source housed in said body (light emitters); and at least one battery source electrically connected to the light source and coupled to the body (36a), wherein the light source extends along the body and is oriented toward the internal and external portion of a dental arch to allow for adequate curing of dental material in the body and overflow outside the channel (emitters 32a in Fig. 2 are adjacent the edges and light therefrom will also cure the overflow, particularly at 28); the light source is a removable flexible light emitting diode strip (“flexible”; see at 31a in Fig. 3).  With respect to claim 6-7, the dental tray is a double arch tray with two opposing channels.  With respect to claims 7, 9-10, a light conductor/translucent occlusal substrate is placed between the two channels (12a is “clear plastic material”).  With respect to claim 11, the dental tray is a single arch tray (col. 4, lines 26-37).  With respect to claim 12, the body further includes dispersing features that assist the light source in dispersing light throughout the material (12, 12a for instance).  With respect to claims 17, the channel comprising a photocurable dental impression material therein (“photocurable impression material”; Abstract for instance).  However, Kipke fails to show the battery source is outside a patient’s mouth.
Lowe similarly teaches a powered mouthpiece wherein the battery source may either be intraoral on the tray itself ([0022]; Fig. 5A-C, 7; similar to Kipke) or attached extraorally ([0021]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing 
However, Kipke/Lowe fails to show wherein the channel has mechanical retaining features that are capable of retaining a majority of the photocurable dental material within the tray.
Wang similarly teaches a device for taking an impression wherein retentive features are included (30; Fig. 2) capable of retaining a majority of the photocurable dental material within the tray (col. 5, lines 4-23 for instance). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kipke/Lowe’s device by including the retentive features of Wang in order to aid in retaining impression material within the channel and help hold it there once cured.
With respect to claims 4, 8 and 16, Kipke/Lowe discloses the device as previously described above and shows a substrate supporting the LEDs, but fails to show the LED strip is supported by nitinol wire and an external light source is tethered to the tray by a flexible light conductor, and that the light source is placed between the two channels.  The Office takes official notice that wires are known for providing support in the dental art, nitinol is a very well known material in the dental art, eternal tethered light sources are a well known alternative to onboard light sources in the dental curing arts, and light sources between arch channels is a well known alternative or addition to on the sides.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the newly amended retention language have been addressed with the 112 and 103 rejection in view of Wang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MATTHEW M NELSON/Primary Examiner, Art Unit 3772